Order, so far as appealed from, unanimously modified (1) by directing an oral examination of the assignors-trustees, by Robert Goldberg, as trustee, in Gastonia, N. C., at a reasonable time prior to the trial; (2) by striking out the imposition of terms upon defendant; (3) by providing that the examination is to be at the expense of plaintiffs; and (4) by providing that so much of the books and records set forth in the notice of motion as may be under his control may be offered in evidence in addition to being used to refresh the recollection of the witness, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Hntermyer and Cohn, JJ.